Citation Nr: 0003761	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
May 1959.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
San Diego Regional Office (RO) May 1995 rating decision which 
denied service connection for a bilateral hearing loss.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's bilateral hearing loss had its onset during his 
period of service; nor was his bilateral hearing loss evident 
to a compensable degree within the year following his 
separation from service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of service connection for a bilateral hearing loss is 
well grounded pursuant to 38 U.S.C.A. § 5107(a), as it is 
plausible under the circumstances of this case.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The veteran contends that 
he has a bilateral hearing loss which results from noise 
exposure sustained during his period of service.  His claim 
is well grounded, i.e., plausible, as the record includes 
private and VA audiological evaluation reports showing that 
he has a bilateral hearing loss for VA compensation purposes, 
and a private medical statement wherein his bilateral hearing 
loss is related to inservice noise trauma.

The Board is also satisfied that all relevant facts have been 
properly developed with respect to his claim, and that no 
further assistance to the veteran is required in order to 
comply with the VA duty to assist him in developing his 
claim.  38 U.S.C.A. § 5107(a) (1999).

Service connection may be granted for a disability resulting 
from a chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

Service connection may also be allowed on a presumptive basis 
for certain disabilities such as organic diseases of the 
nervous system ( sensorineural hearing loss), if the 
disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran's impaired hearing 
amounts to a disability for VA compensation purposes is 
governed by 38 C.F.R. § 3.385, which states that hearing loss 
will be considered to be a "disability" when the threshold 
level in any of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz is 40 decibels or greater; or the thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or speech recognition scores are less than 94 
percent.

If the record shows evidence of inservice acoustic trauma and 
inservice audiometric results indicate an upward shift in 
tested thresholds, and if postservice audiometric testing 
results meet the requirements of 38 C.F.R. § 3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the postservice findings to injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  Hensley, 5 Vet. App. at 159.

A review of the veteran' service medical records discloses 
that, at the time of his April 1956 service entrance medical 
examination, a clinical evaluation of his ears revealed 
normal findings, and that 15/15 hearing was recorded, 
bilaterally, on both whispered and spoken voice testing.  In 
the accompanying Report of Medical History, he reported that 
he had not had any ear trouble.  The remainder of these 
records do not disclose any report or clinical finding of a 
bilateral hearing loss.

The veteran's service personnel records do not show that he 
was treated for a bilateral hearing loss during his period of 
service.

On VA medical examination in August 1959, a clinical 
evaluation of the veteran's ears did not reveal any 
significant abnormalities.

Private billing records, dated from May 1987 to December 
1988, from A-Adams Hearing Aid Center, show that the veteran 
was issued hearing aids.

Private medical records, dated from May 1987 to December 
1993, from G. S., M.D., show that the veteran was afforded 
five audiological examinations during this period.  A May 
1987 audiological examination report shows that the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 20, 15, 45, 65 and 80, respectively, in the right 
ear, and 20, 30, 50, 60 and 65, respectively, in the left 
ear.

A December 1988 audiological examination report shows that 
the veteran's auditory thresholds at 500, 1,000, 2,000, 3000 
and 4,000 Hertz were 25, 30, 40, 70 and 90, respectively, in 
the right ear, and 25, 40, 55, 70 and 65, respectively, in 
the left ear.

An August 1989 audiological examination report shows that the 
veteran's auditory thresholds at 500, 1,000, 2,000, 3000 and 
4,000 Hertz were 35, 35, 45, 75 and 100, respectively, in the 
right ear, and 25, 45, 60, 70 and 70, respectively, in the 
left ear.

A June 1992 audiological examination report shows that the 
veteran's auditory thresholds at 500, 1,000, 2,000, 3000 and 
4,000 Hertz were 40, 100, 115, 120+ and 120+, respectively, 
in the right ear, and 35, 65, 90, 90 and 95, respectively, in 
the left ear.  The impression was that the veteran had a mild 
sloping to profound hearing loss of both ears.

A September 1992 audiological examination report shows that 
the veteran's auditory thresholds at 500, 1,000, 2,000, 3000 
and 4,000 Hertz were 35, 90, 85, 100 and 100, respectively, 
in the right ear, and 35, 45, 85, 85 and 85, respectively, in 
the left ear.

In a September 1993 letter, an employee of A-Adams Hearing 
Aid Center reported that the veteran had a profound bilateral 
hearing loss.  She also reported that the veteran had been 
fitted for hearing aids.

On VA audiological evaluation in August 1994, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 75, 95, 100, 110 and 110, respectively, in the 
right ear, and 65, 95, 105, 110 and 110, respectively, in the 
left ear.  Speech discrimination was 0 percent in the right 
ear, and 8 percent in the left ear.  The impression was that 
the veteran had a mild to profound sensory motor bilateral 
hearing loss.

In a November 1994 letter, Dr. S. indicated that the 
veteran's hearing ability was nearly non functional and 
disabling in nature.

In a statement received in June 1996, the veteran's sister 
indicated that she had noticed that the veteran's ability to 
hear had decreased after his discharge from the Navy in 1959.

At his hearing before the undersigned in May 1997, the 
veteran testified that he had served on an enclosed 5 inch 
gun mount aboard the U.S.S. Weis in 1956.  He also testified 
that his duties required him to go inside the gun mount while 
it was firing.  He reported that the sound inside the gun 
mount was deafening and that, every time he went to general 
quarters, his ears rang and he was unable to hear anything 
for at least an hour.  He indicated that he did not report 
his loss of hearing in service because he was young and did 
not want to hurt his image.  He reported that he was not 
exposed to any loud noises following his service separation.  
He indicated that he began to wear hearing aids in 1989.  The 
veteran then showed the undersigned pictures of him aboard 
his ship.

In a statement received in May 1997, Dr. S. reported that the 
veteran had sustained significant noise trauma in 1956.  Dr. 
S. also reported that the veteran's hearing loss was probably 
caused by this noise trauma.

In a May 1997 statement, the veteran's friend indicated that, 
after the veteran was discharged from the Navy in 1959, he 
was unable to hear her whenever she called his name.  She 
also indicated that the veteran's parents had told her that 
something had happened to the veteran's hearing while he was 
in the Navy.  She reported that she had renewed her 
friendship with the veteran 15 years earlier and that, as a 
nurse, she noticed that he had to read her lips.  She also 
reported that the veteran's hearing loss was almost total.

On VA audiological evaluation in April 1999, the veteran's 
auditory thresholds at 500, 1,000, 2,000, 3000 and 4,000 
Hertz were 85, 105, 115, 120+ and 120+, respectively, in the 
right ear, and 75, 115, 120, 120+ and 120+, respectively, in 
the left ear.  Speech discrimination was 0 percent, 
bilaterally.  The diagnosis was severe to profound 
sensorineural hearing loss in both ears with negligible 
speech discrimination.  The examiner reported that Dr. S had 
not substantiated his claim that the veteran's hearing loss 
had had its onset in 1959.  The examiner also reported that 
there was absolutely no evidence that the veteran's hearing 
loss occurred during his period of service.

On the basis of the foregoing, the Board finds that the 
preponderance of the medical evidence is against the 
veteran's claim of service connection for a bilateral hearing 
loss.  As noted earlier, to establish service connection, the 
evidence must show that the veteran's bilateral hearing loss 
was incurred in service or manifest to a compensable degree 
within the one year following his service separation.  In 
this case, his service medical records are bereft of any 
report or clinical finding of a bilateral hearing loss.  

The Board notes that the postservice private and VA 
audiological evaluation reports beginning in 1987 all reflect 
that the veteran had bilateral auditory threshold levels in 
excess of 40 decibels.  As such, these reports show that he 
had a bilateral hearing disability pursuant to 38 C.F.R. 
§ 3.385.  However, it is observed that these findings were 
made no earlier than 28 years after his service separation.  
Moreover, none of these records during the initial treatment 
demonstrate that his bilateral hearing loss was of service 
origin or manifest to a compensable degree within the one 
year following his service separation.  

The Board is aware that, in his May 1997 statement, Dr. S. 
indicated that the veteran's hearing loss was probably caused 
by inservice noise trauma.  As noted above, this opinion is 
sufficient to render the veteran's claim plausible.  In 
determining that the appellant's claim is well-grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is found to be well grounded, the presumption that 
it is credible and entitled to full weight no longer applies.  
That is, the Board must determine, as a question of fact, 
both the weight and credibility of the evidence.  Equal 
weight is not accorded to each piece of material contained in 
a record; every item of evidence does not have the same 
probative value.  The Board must account for the evidence 
which it finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet.App. 36, 
40 (1994); Abernathy v. Principi, 3 Vet.App. 461, 465 (1992); 
Simon v. Derwinski, 2 Vet.App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet.App. 164, 169 (1991).

An opinion that is against the veteran's claim was provided 
by the examiner who conducted the most recent VA audiological 
evaluation in April 1999.  This examiner specifically 
commented that there was absolutely no evidence that the 
veteran's hearing loss occurred during his period of service.  
She also refuted 
Dr. S's May 1997 statement by asserting that he had not 
substantiated his claim that the veteran's hearing loss had 
had its onset in service.  Given that the 1999 VA examiner 
had the opportunity to physical examine the veteran, record 
his history and review the claims file, this examiner's 
opinion is of greater weight than that of Dr. S.  

The weight of a medical opinion is diminished where that 
opinion is ambivalent, based on an inaccurate factual 
premise, or based on an examination of limited scope, or 
where the basis for the opinion is not stated.  See Reonal v. 
Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 
140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  As 
noted above, the most recent VA audiological evaluation 
report specifically refutes the assertions contained in Dr. 
S's May 1997 statement and observes no rationale was provided 
to substantiate the opinion.  With the 1999 VA examiner, 
knowledge following a longitudinal review of the claims file 
was utilized before forming an opinion.  Consequently, the 
Board finds that the 1999 VA examiner's opinion is of far 
greater probative value than that of the private medical 
opinion.  

The Board has carefully considered the testimony of the 
veteran, as well as the statements from his sister and 
friend, regarding the etiology of his bilateral hearing loss.  
However, as a laypersons, they are not qualified to render 
such opinions as to a medical diagnosis, etiology or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In this case, the ultimate question pertinent to whether the 
veteran's hearing loss is related to service involves 
diagnosis and medical causation.  Lay statements regarding 
whether a hearing loss disability for VA purposes is present 
or whether a hearing loss disability is related to service do 
not provide a basis for a grant of service connection.  
Savage v. Gober, 10 Vet. App. 489 (1997); see also Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (where the issue involves 
questions of medical diagnosis or an opinion as to medical 
causation, competent medical evidence is required).

Consequently, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
hearing loss.  In reaching its decision, the Board has 
considered the matter of resolution of the benefit of the 
doubt.  However, application of the benefit-of-the-doubt rule 
is only appropriate when the evidence is evenly balanced or 
in relative equipoise.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, at 54 (1990).  Such is not the 
case where, as discussed above, the Board has found that the 
weight of the evidence is against the claim.  


ORDER

Service connection for a bilateral hearing loss ear is 
denied.




		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

